Lumpkin, P. J.
Section 30 of the charter of the City of Waycross (Acts of 1889, p. 909) was intended to be and is exhaustive of the power of the municipal authorities with respect to impounding domestic animals running at. large ; and as this section does not include cows, the right to impound such animals does not exist, and this is so notwithstanding the broad powers contained in the general welfare clause embraced in that charter.

Judgment affirmed.


All the Justices concurring, except Lewis, J., absent.'